 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH J. PONTHIEUX, et al.,                       No. 2:18-cv-0608 JAM DB PS
12                       Plaintiffs,
13           v.                                         ORDER
14    NATIONSTAR MORTGAGE, LLC;
      AZTEC FORECLOSURE
15    CORPORATION,
16                       Defendants.
17

18          Plaintiffs, Keith J. Ponthieux, Chris Duenas, and Maria Duenas, are proceeding in this

19   action pro se. This matter was referred to the undersigned in accordance with Local Rule

20   302(c)(21) and 28 U.S.C. § 636(b)(1). Noticed for hearing before the undersigned on May 17,

21   2019, is defendant Nationstar Mortgage LLC’s motion to dismiss. (ECF No. 36.) Pursuant to

22   Local Rule 230(c) plaintiffs were to file opposition or a statement of non-opposition to

23   defendant’s motion “not less than fourteen (14) days preceding the noticed . . . hearing date.”

24   Plaintiffs, however, have failed to file a timely opposition or statement of non-opposition.

25          The failure of a party to comply with the Local Rules or any order of the court “may be

26   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

27   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

28   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and
                                                       1
 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3           In light of plaintiffs’ pro se status, and in the interests of justice, the court will provide

 4   plaintiffs with an opportunity to show good cause for plaintiffs’ conduct along with a final

 5   opportunity to oppose defendant’s motion.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Plaintiffs show cause in writing within fourteen days of the date of this order as to why

 8   this case should not be dismissed for lack of prosecution;

 9           2. The May 17, 2019 hearing of defendant’s motion to dismiss (ECF No. 36) is continued

10   to Friday, June 14, 2019, at 10:00 a.m., at the United States District Court, 501 I Street,

11   Sacramento, California, in Courtroom No. 27, before the undersigned;

12           3. On or before May 31, 2019, plaintiffs shall file an opposition or statement of non-

13   opposition to defendant’s motion 1; and

14           4. Plaintiffs are cautioned that the failure to timely comply with this order may result in

15   the recommendation that this case be dismissed.

16   DATED: May 9, 2019                                 /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22   DLB:6
     DB/orders/orders.pro se/ponthieux0608.osc.cont.hrg.ord
23

24

25

26
     1
27     Alternatively, if plaintiffs no longer wish to pursue this civil action, plaintiffs may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
